The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 5, 2015

                                       No. 04-15-00545-CR

                                     Ray L. ALEXANDER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014SF00459
                          Honorable Melisa Skinner, Judge Presiding

                                         ORDER
        Appellant’s brief was originally due on October 5, 2015. On October 16, 2015, we sent a
notice to appellant, proceeding pro se, stating that the brief was late and either the brief or a
motion for extension must be filed within ten (10) days. Appellant has not responded.

        Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ABATE this
case to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
       as may be necessary to assure the effective assistance of counsel, which may include the
       appointment of counsel.

The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records
in this court, no later than thirty days after the date of this order, which shall include: (1) a
transcription of the hearing and copies of any documentary evidence admitted, (2) written
findings of fact and conclusions of law, and (3) recommendations addressing the above
enumerated questions. All appellate filing dates are ABATED pending further orders from this
court.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court